           Case 4:18-cv-05999-JSW Document 83 Filed 08/12/20 Page 1 of 5



     Joseph Lavi, Esq. (State Bar No. 209776)
1    jlavi@lelawfirm.com
     Anwar D. Burton, Esq. (State Bar No. 253504)
2    aburton@lelawfirm.com
     LAVI & EBRAHIMIAN, LLP
3    8889 W. Olympic Blvd., Suite 200
     Beverly Hills, California 90211
4    Telephone: (310) 432-0000
     Facsimile: (310) 432-0001
5
     Attorneys for PLAINTIFF DEREK L. MCGHEE,
6    on behalf of himself and others similarly situated.

7                                    UNITED STATES DISTRICT COURT

8                                 NORTHERN DISTRICT OF CALIFORNIA

9
     DEREK L. MCGHEE, on behalf of himself and               Case No.: 18-cv-05999-JSW
10   others similarly situated,
                PLAINTIFF,                                   CLASS ACTION
11

     vs.                                                     PLAINTIFF’S ADMINISTRATIVE
12                                                           MOTION TO CONTINUE CLASS
     TESORO REFINING & MARKETING                             CERTIFICATION FILING DEADLINE
13                                                           AND HEARING DATE
     COMPANY LLC; ANDEAVOR; ANDEAVOR
14   LOGISTICS LP; and DOES 1 to 100, inclusive,
                                                             [Filed concurrently with: Declaration of
                DEFENDANTS.                                  Anwar D. Burton; and [Proposed] Order]
15

16
                TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL OF
17
     RECORD: PLEASE TAKE NOTICE that, pursuant to United States District Court, Northern
18
     District of California Civil Local Rule 6-3, Plaintiff Derek L. McGhee (“Plaintiff”) hereby moves the
19
     Court for an order continuing Plaintiff’s Class Certification Briefing Schedule until eight (8) months
20
     after the Parties have resolved their current precertification discovery-related disputes. Alternatively,
21
     if the Court is unwilling to provide an open-ended date, Plaintiff respectfully requests that the class
22
     certification deadline be continued by ten (10) months.
23
           I.      FACTUAL BACKGROUND
24
                Approximately one and a half years ago, Plaintiff served Defendants with routine
25
     precertification discovery consisting of special interrogatories and documents requests. Burton Decl.
26
     ¶2. Rather than serve meaningful responses, Defendants objected to Plaintiff’s discovery. Id.
27
                On December 6, 2019, the Parties submitted a joint letter brief to the Honorable Judge Robert
28
                               PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE
                           CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                      1
         Case 4:18-cv-05999-JSW Document 83 Filed 08/12/20 Page 2 of 5




1    M. Illman regarding their discovery dispute. Burton Decl. ¶3.
2             On January 28, 2020, Judge Illman ordered Defendants to produce time and wage records
3    relating to Defendants’ Carson laboratory employees. Burton Decl. ¶4.
4             On February 11, 2020, Defendants sent Plaintiff a link to their production. Burton Decl. ¶5.
5             On February 26, 2020, Plaintiff asked Defendants to supplement their prior discovery
6    responses which were unilaterally limited to the Carson laboratory. Burton Decl. ¶6, Exh. 1.
7             On March 6, 2020, Defendants responded that the only claim which may have relevance to
8    statewide discovery is Plaintiff’s rounding claim. Burton Decl. ¶ 7, Exh. 2. As such, Defendants asked
9    Plaintiff to identify specific instances where the data showed a rounding-related issue. Id.
10            On March 12, 2020, Plaintiff sent Defendants a second supplemental joint letter summarizing
11   the Parties’ discovery dispute. Burton Decl. ¶8, Exh.3. Additionally, the brief cited Defendants’
12   failure to provide Plaintiff with time and wage records for the Carson laboratory employees1 Id.
13            On March 20, 2020, Defendants stated that all records had been produced consistent with
14   Judge Illman’s order. Burton Decl. ¶9, Exh.4.
15            On March 24, 2020, Plaintiff sent Defendants a revised joint letter brief clarifying the
16   information missing from Defendants production (i.e., Carson laboratory employee wage records
17   prior to 2019). Burton Decl. ¶10, Exh. 5. Additionally, the brief analyzed Plaintiff’s time records
18   which revealed Defendants regularly rounded or shaved his hours worked to the benefit of
19   Defendants. Id.
20            On April 7, 2020, Defendants asserted Plaintiff’s time analysis was incomplete because it did
21   not reconcile the time sheets with the wage statements for the corresponding pay period. Burton Decl.
22   ¶11, Exh.6. Moreover, despite Plaintiff’s letter brief to the contrary, Defendants claimed they were
23   unaware that a portion of the wage statements were missing. Id. Defendants confirmed they would
24   provide the missing wage statements but stated that the process may be delayed due to COVID. Id.
25            On May 27, 2020, Defendants emailed Plaintiff a link to their supplemental production.
26   Burton Decl. ¶12, Exh.7.
27
     1
       This statement was partially incorrect. Defendants initially provided Plaintiff with time records for the Caron
28   laboratory but failed to provide corresponding wage records prior to 2019.
                                   PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE
                             CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                                   2
         Case 4:18-cv-05999-JSW Document 83 Filed 08/12/20 Page 3 of 5




1            On June 22, 2020, and July 1, 2020, the Parties met and conferred regarding Defendants’
2    production. Burton Decl. ¶13, Exh.8. During their discussions, Plaintiff informed Defendants of a
3    difference in the presentation of the pre-2018 and post 2018 payroll records2. Id. Additionally, given
4    Defendants’ assertion that its rounding practices only benefited its employees, Plaintiff requested
5    updated information from Defendants identifying each employees’ daily total hours worked and
6    entered for payment (to determine punch adjustments). Id. In response, Defendants explained that the
7    reports were pulled from different systems but that they would investigate whether the earlier
8    database/system could generate a report that included hours worked. Id. Additionally, Defendants
9    assured Plaintiff that they would confirm that “totaled time” equaled “paid time.” Id.
10           On July 8, 2020, Plaintiff asked Defendants about the status of the requested data pursuant to
11   the Parties’ conversation on July 1, 2020. Burton Decl. ¶14, Exh.9.
12           On July 10, 2020, Defendants confirmed its “data group” was working on Plaintiff’s request
13   and that Defendants hoped to provide the data within one week. Burton Decl. ¶15, Exh.10.
14           On July 14 2020 Plaintiff requested an update on the requested data. Burton Decl. ¶16, Exh.11.
15           On July 15, 2020, Defendants stated they anticipated having the data by the end of the week.
16   Burton Decl. ¶17, Exh.12.
17           On July 20, 2020, Defendants emailed Plaintiff a link to their supplemental data production
18   which did not contain Carson laboratory employees’ daily paid hours. Burton Decl. ¶18, Exh. 13.
19           On July 21, 2020, Plaintiff emailed Defendants reiterating that to perform a rounding analysis,
20   Plaintiff needed data corresponding to the daily paid hours. Burton Decl. ¶19, Exh. 14.
21           On July 23, 2020, Defendants confirmed they were working on a report which would show
22   daily paid time and would provide the report to Plaintiff within a week. Burton Decl. ¶20, Exh. 15.
23           On July 24, 2020, Defendants emailed Plaintiff a link to their supplemental production which
24   again did not contain Carson laboratory employees’ daily paid hours. Burton Decl. ¶21, Exh. 16.
25           On July 29, 2020, Plaintiff asked Defendants to stipulate to an extension of Plaintiff’s class
26   certification filing deadline. Burton Decl. ¶22, Exh. 17.
27
     2  Namely, that the pre-2018 records did not include hours worked, while the post 2018 records contained that
28   information
                                 PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE
                            CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                                3
        Case 4:18-cv-05999-JSW Document 83 Filed 08/12/20 Page 4 of 5




1             On August 3, 2020, Plaintiff clarified his prior request, by requesting an extension which
2    considered the significant (and ongoing) delay in receipt of the previously requested data and which
3    account for the anticipated law and motion practice which will occur after Plaintiff completes his
4    rounding analysis. Burton Decl. ¶23, Exh. 18. Defendants failed to respond. Id.
5       II.      LEGAL ARGUMENT
6             Scheduling orders "may be modified only for good cause and with the judge's consent." Fed.
7    R. Civ. P. 16(b)(4). Pretrial scheduling orders may be modified if the dates scheduled "cannot
8    reasonably be met despite the diligence of the party seeking the extension." Johnson v. Mammoth
9    Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
10               a. Plaintiff has Complied with Civil Local Rule 6-3
11            Plaintiff has complied with Civil Local Rule 6-3 by filing: a motion of no more than five
12   pages; a proposed order; a declaration in support of this motion concurrently herewith.
13               b. The Parties Efforts to Obtain A Stipulated Time Change
14            As stated above, Plaintiff emailed Defendants requesting an extension of time to file his class
15   certification on August 3, 202 but did not receive a response.
16               c. Good Cause Exists To Modify The Class Certification Filing Date
17            Good cause exists for the requested continuance. Burton Decl. ¶24. Currently, Plaintiff’s class
18   certification filing deadline is September 30, 2020. Id. However, for the reasons mentioned herein –
19   namely, Defendants’ lack of cooperation and dilatory tactics in providing Plaintiff with the necessary
20   information to complete his rounding analysis – Plaintiff cannot possibly meet the current filing
21   deadline. Id. This delay is even more unreasonable considering that the information requested related
22   to a small subgroup of employees totaling 29 individuals. Id. Moreover, once Plaintiff has completed
23   his rounding analysis, he will likely have to engage in protracted meet and confers and/or law and
24   motion practice to obtain access to putative class information on a statewide basis. Id. Clearly, this
25   process will last well beyond the current class certification deadline of September 30, 2020. Id.
26               d. Denying the Continuance Will Prejudice Plaintiff And Putative Class Members
27            The necessary antecedent to the presentation of evidence is enough discovery to obtain
28
                             PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE
                         CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                    4
            Case 4:18-cv-05999-JSW Document 83 Filed 08/12/20 Page 5 of 5




1    material, especially when the information is within the sole possession of the defendant.” Doninger
2    v. Pac. Nw. Bell, Inc., 564 F.2d 1304, 1313 (9th Cir. 1977). Hence, parties are entitled to conduct
3    precertification discovery to provide the court with evidence outside the pleadings relevant to a
4    determination on the certification issue. See Kamm et al. v. California City Development Company et
5    al., 509 F.2d 205, 210 (9th Cir. 1975) (“The propriety of a class action cannot be determined in some
6    cases without discovery, as, for example, where discovery is necessary to determine the existence of
7    a class or set of subclasses.”) See Heredia v. Eddie Bauer LLC (N.D.Cal. Apr. 10, 2017, No. 16-cv-
8    06236-BLF (SVK)) 2017 U.S.Dist.LEXIS 54709, at *7 (Defendant should not be able to cite
9    Plaintiff's lack of knowledge as to whether Defendant has a uniform policy as a reason to deny
10   Plaintiff's ability to contact employees of other stores to investigate this issue.) The Ninth Circuit has
11   a long-standing admonition that “the better and more advisable practice for a District Court to follow
12   is to afford litigants an opportunity to present evidence as to whether a class action was maintainable.”
13   Kaminske v. JP Morgan Chase Bank N.A., No. SACV 09-00918 JVS (RNBx), 2010 WL 5782995
14   (C.D. Cal. May 21, 2010).
15             Based on the foregoing, Plaintiff is entitled to pre-certification discovery which will allow
16   him to meet the certification requirements under Rule 23. Contact with potential class members is
17   necessary to obtain evidence relating to class claims, to develop issues of commonality of fact and
18   law among the class members, and ultimately to show the action may be maintained as a class action
19   Moreover, the continuance will not disrupt any other deadlines, because no trial date has been set.
20   III.      CONCLUSION
21             Therefore, Plaintiff requests an Order continuing Plaintiff’s class certification filing and
22   related deadlines until eight (8) months after the Parties have resolved their current precertification
23   discovery-related disputes. Alternatively, if the Court is unwilling to provide an open-ended date,
24   Plaintiff respectfully requests that the class certification deadline be continued by ten (10) months.
25   Dated: August 12, 2020                         LAVI & EBRAHIMIAN, LLP
                                                    By:  /s/ Anwar D. Burton
26
                                                         Joseph Lavi, Esq.
27                                                       Anwar D. Burton, Esq.
                                                         Attorneys for Plaintiff DEREK L. MCGHEE
28
                              PLAINTIFF’S ADMINISTRATIVE MOTION TO CONTINUE
                          CLASS CERTIFICATION FILING DEADLINE AND HEARING DATE
                                                     5
